UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 24F-2 Annual Notice of Securities Sold Pursuant to Rule 24f-2 Read instructions at end of Form before preparing Form. Please print or type. 1. Name and address of issuer: Dreyfus Manager Funds I (formerly, Dreyfus Premier Manager Funds I) 200 Park Avenue New York, NY 10166 2. The name of each series or class of securities for which this Form is filed (If the form is being filed for all series and classes of securities of the issuer, check the box but do not list series or classes): [ X ] 3. Investment Company Act File Number: 811-21386 Securities Act File Number: 333-106576 4(a). Last day of fiscal year for which this notice is filed: March 31, 2009 4(b). [ ] Check box if this Form is being filed late (i.e. more than 90 calendar days after the end of the issuers fiscal year). (See Instruction A.2) Note: If the Form is being filed late, interest must be paid on the registration fee due. 4(c). [ ] Check box if this is the last time the issuer will be filing this Form. Dreyfus Institutional Prime Money Market Fund - Class A (formerly, Bear Stearns Money Market Fund) 5. Calculation of registration fee: (I) Aggregate sale price of securities sold during the $ 1,114,178,801.87 fiscal year pursuant to section 24(f): (ii) Aggregate price of securities redeemed or $ 1,790,766,619.50 repurchased during the fiscal year: (iii) Aggregate price of securities redeemed or $ 1,981,806,488.86 repurchased during any PRIOR fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission: (iv) Total available redemption credits [add Items 5(ii) -$ 3,772,573,108.36 and 5(iii): (v) Net Sales - if Item 5(I) is greater than Item 5(iv) $ -0- [subtract Item 5(iv) from Item 5(i)]: (vi) Redemption credits available for use in future $ (2,658,394,306.49) 1 years if Item 5(i) is less than Item 5(iv) [subtract Item 5(iv) from Item 5(I)]: (vii) Multiplier for determining registration fee (See x .0000558 Instruction C.9): (viii) Registration fee due (multiply Item 5(v) by Item $ -0- 5(vii) (enter 0 if no fee is due): 6. If the response to item 5(i) was determined by deducting an amount of securities that were registered under the Securities Act of 1933 pursuant to rule 24e-2 in effect before October 11, 1997, then report the amount of securities (number of shares or other units) deducted here: -0-. If there is a number of shares or other units that were registered pursuant to rule 24e-2 remaining unsold at the end of the fiscal year for which this form is filed that are available for use by the issuer in future fiscal years, then state that number here: -0-. 7. Interest due if this Form is being filed more than 90 days after the end of the issuers fiscal year (See Instruction D): +$ -0- 8. Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7]: $ -0- Dreyfus Alpha Growth Fund - Class A (formerly, Dreyfus Premier Alpha Growth Fund) 5. Calculation of registration fee: (I) Aggregate sale price of securities sold during the $ 57,177,381 fiscal year pursuant to section 24(f): (ii) Aggregate price of securities redeemed or $ 148,076,326 repurchased during the fiscal year: (iii) Aggregate price of securities redeemed or $ 446,571,595 repurchased during any PRIOR fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission: (iv) Total available redemption credits [add Items 5(ii) -$ 594,647,921 and 5(iii): (v) Net Sales - if Item 5(I) is greater than Item 5(iv) $ -0- [subtract Item 5(iv) from Item 5(i)]: (vi) Redemption credits available for use in future $ 537,470,540 years if Item 5(i) is less than Item 5(iv) [subtract Item 5(iv) from Item 5(I)]: (vii) Multiplier for determining registration fee (See x .0000558 Instruction C.9): (viii) Registration fee due (multiply Item 5(v) by Item $ -0- 5(vii) (enter 0 if no fee is due): 2 6. If the response to item 5(i) was determined by deducting an amount of securities that were registered under the Securities Act of 1933 pursuant to rule 24e-2 in effect before October 11, 1997, then report the amount of securities (number of shares or other units) deducted here: -0-. If there is a number of shares or other units that were registered pursuant to rule 24e-2 remaining unsold at the end of the fiscal year for which this form is filed that are available for use by the issuer in future fiscal years, then state that number here: -0-. 7. Interest due if this Form is being filed more than 90 days after the end of the issuers fiscal year (See Instruction D): +$ N/A 8. Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7]: $ -0- Dreyfus Alpha Growth Fund - Class B (formerly, Dreyfus Premier Alpha Growth Fund) 5. Calculation of registration fee: (I) Aggregate sale price of securities sold during the $ 306,482 fiscal year pursuant to section 24(f): (ii) Aggregate price of securities redeemed or $ 8,140,116 repurchased during the fiscal year: (iii) Aggregate price of securities redeemed or $ 21,168,293 repurchased during any PRIOR fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission: (iv) Total available redemption credits [add Items 5(ii) -$ 29,308,409 and 5(iii): (v) Net Sales - if Item 5(I) is greater than Item 5(iv) $ -0- [subtract Item 5(iv) from Item 5(i)]: (vi) Redemption credits available for use in future ($29,001,927) years if Item 5(i) is less than Item 5(iv) [subtract Item 5(iv) from Item 5(I)]: (vii) Multiplier for determining registration fee (See X .0000558 Instruction C.9): (viii) Registration fee due (multiply Item 5(v) by Item $ -0- 5(vii) (enter 0 if no fee is due): 6. If the response to item 5(i) was determined by deducting an amount of securities that were registered under the Securities Act of 1933 pursuant to rule 24e-2 in effect before October 11, 1997, then report the amount of securities (number of shares or other units) deducted here: -0-. If there is a number of shares or other units that were registered pursuant to rule 24e-2 remaining unsold at the end of the fiscal year for which this form is filed that are available for use by the issuer in future fiscal years, then state that number here: -0-. 3 7. Interest due if this Form is being filed more than 90 days after the end of the issuers fiscal year (See Instruction D): +$ N/A 8. Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7]: $ -0- Dreyfus Alpha Growth Fund - Class C (formerly, Dreyfus Premier Alpha Growth Fund) 5. Calculation of registration fee: (I) Aggregate sale price of securities sold during the $ 3,143,161 fiscal year pursuant to section 24(f): (ii) Aggregate price of securities redeemed or $ 30,466,071 repurchased during the fiscal year: (iii) Aggregate price of securities redeemed or $ 75,942,213 repurchased during any PRIOR fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission: (iv) Total available redemption credits [add Items 5(ii) -$ 106,408,284 and 5(iii): (v) Net Sales - if Item 5(I) is greater than Item 5(iv) $ -0- [subtract Item 5(iv) from Item 5(i)]: (vi) Redemption credits available for use in future -$ 103,265,123 years if Item 5(i) is less than Item 5(iv) [subtract Item 5(iv) from Item 5(I)]: (vii) Multiplier for determining registration fee (See X .0000558 Instruction C.9): (viii) Registration fee due (multiply Item 5(v) by Item $ -0- 5(vii) (enter 0 if no fee is due): 6. If the response to item 5(i) was determined by deducting an amount of securities that were registered under the Securities Act of 1933 pursuant to rule 24e-2 in effect before October 11, 1997, then report the amount of securities (number of shares or other units) deducted here: -0-. If there is a number of shares or other units that were registered pursuant to rule 24e-2 remaining unsold at the end of the fiscal year for which this form is filed that are available for use by the issuer in future fiscal years, then state that number here: -0-. 7. Interest due if this Form is being filed more than 90 days after the end of the issuers fiscal year (See Instruction D): +$ N/A 8. Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7]: $ -0- 4 Dreyfus Alpha Growth Fund - Class I (formerly, Dreyfus Premier Alpha Growth Fund) 5. Calculation of registration fee: (I) Aggregate sale price of securities sold during the $ 1,146,785 fiscal year pursuant to section 24(f): (ii) Aggregate price of securities redeemed or $ 23,751,990 repurchased during the fiscal year: (iii) Aggregate price of securities redeemed or $ 8,842,811 repurchased during any PRIOR fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission: (iv) Total available redemption credits [add Items 5(ii) -$ and 5(iii): 32,594,801 (v) Net Sales - if Item 5(I) is greater than Item 5(iv) $ -0- [subtract Item 5(iv) from Item 5(i)]: (vi) Redemption credits available for use in future ($31,448,016) years if Item 5(i) is less than Item 5(iv) [subtract Item 5(iv) from Item 5(I)]: (vii) Multiplier for determining registration fee (See X .0000558 Instruction C.9): (viii) Registration fee due (multiply Item 5(v) by Item $ -0- 5(vii) (enter 0 if no fee is due): 6. If the response to item 5(i) was determined by deducting an amount of securities that were registered under the Securities Act of 1933 pursuant to rule 24e-2 in effect before October 11, 1997, then report the amount of securities (number of shares or other units) deducted here: -0-. If there is a number of shares or other units that were registered pursuant to rule 24e-2 remaining unsold at the end of the fiscal year for which this form is filed that are available for use by the issuer in future fiscal years, then state that number here: -0-. 7. Interest due if this Form is being filed more than 90 days after the end of the issuers fiscal year (See Instruction D): +$ N/A 8. Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7]: $ -0- Dreyfus Alpha Growth Fund - Class T (formerly, Dreyfus Premier Alpha Growth Fund) 5. Calculation of registration fee: (I) Aggregate sale price of securities sold during the $ 2,571,196 fiscal year pursuant to section 24(f): 5 (ii) Aggregate price of securities redeemed or $ 41,102,559 repurchased during the fiscal year: (iii) Aggregate price of securities redeemed or $ 78,886,991 repurchased during any PRIOR fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission: (iv) Total available redemption credits [add Items 5(ii) -$ 119,989,550 and 5(iii): (v) Net Sales - if Item 5(I) is greater than Item 5(iv) $ -0- [subtract Item 5(iv) from Item 5(i)]: (vi) Redemption credits available for use in future ($ 117,418,354) years if Item 5(i) is less than Item 5(iv) [subtract Item 5(iv) from Item 5(I)]: (vii) Multiplier for determining registration fee (See X .0000558 Instruction C.9): (viii) Registration fee due (multiply Item 5(v) by Item $ -0- 5(vii) (enter 0 if no fee is due): 6. If the response to item 5(i) was determined by deducting an amount of securities that were registered under the Securities Act of 1933 pursuant to rule 24e-2 in effect before October 11, 1997, then report the amount of securities (number of shares or other units) deducted here: -0-. If there is a number of shares or other units that were registered pursuant to rule 24e-2 remaining unsold at the end of the fiscal year for which this form is filed that are available for use by the issuer in future fiscal years, then state that number here: -0-. 7. Interest due if this Form is being filed more than 90 days after the end of the issuers fiscal year (See Instruction D): +$ N/A 8. Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7]: $ -0- Dreyfus Premier Intrinsic Value Fund - Class A 5. Calculation of registration fee: (I) Aggregate sale price of securities sold during the $ 1,460,599 fiscal year pursuant to section 24(f): (ii) Aggregate price of securities redeemed or $ 3,506,583 repurchased during the fiscal year: (iii) Aggregate price of securities redeemed or $ 5,139,011 repurchased during any PRIOR fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission: (iv) Total available redemption credits [add Items 5(ii) ($ 8,645,594) and 5(iii): 6 (v) Net Sales - if Item 5(I) is greater than Item 5(iv) $ -0- [subtract Item 5(iv) from Item 5(i)]: (vi) Redemption credits available for use in future -$ 7,184,995 years if Item 5(i) is less than Item 5(iv) [subtract Item 5(iv) from Item 5(I)]: (vii) Multiplier for determining registration fee (See x .0000558 Instruction C.9): (viii) Registration fee due (multiply Item 5(v) by Item $ -0- 5(vii) (enter 0 if no fee is due): 6. If the response to item 5(i) was determined by deducting an amount of securities that were registered under the Securities Act of 1933 pursuant to rule 24e-2 in effect before October 11, 1997, then report the amount of securities (number of shares or other units) deducted here: -0-. If there is a number of shares or other units that were registered pursuant to rule 24e-2 remaining unsold at the end of the fiscal year for which this form is filed that are available for use by the issuer in future fiscal years, then state that number here: -0-. 7. Interest due if this Form is being filed more than 90 days after the end of the issuers fiscal year (See Instruction D): +$ N/A 8. Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7]: $ -0- Dreyfus Premier Intrinsic Value Fund - Class B 5. Calculation of registration fee: (I) Aggregate sale price of securities sold during the $ 316,840 fiscal year pursuant to section 24(f): (ii) Aggregate price of securities redeemed or $ 1,628,776 repurchased during the fiscal year: (iii) Aggregate price of securities redeemed or $ 17,467,965 repurchased during any PRIOR fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission: (iv) Total available redemption credits [add Items 5(ii) -$ 19,096,741 and 5(iii): (v) Net Sales - if Item 5(I) is greater than Item 5(iv) $ -0- [subtract Item 5(iv) from Item 5(i)]: (vi) Redemption credits available for use in future ($ 18,779,901) years if Item 5(i) is less than Item 5(iv) [subtract Item 5(iv) from Item 5(I)]: (vii) Multiplier for determining registration fee (See X .0000558 Instruction C.9): (viii) Registration fee due (multiply Item 5(v) by Item $ -0- 7 5(vii) (enter 0 if no fee is due): 6. If the response to item 5(i) was determined by deducting an amount of securities that were registered under the Securities Act of 1933 pursuant to rule 24e-2 in effect before October 11, 1997, then report the amount of securities (number of shares or other units) deducted here: -0-. If there is a number of shares or other units that were registered pursuant to rule 24e-2 remaining unsold at the end of the fiscal year for which this form is filed that are available for use by the issuer in future fiscal years, then state that number here: -0-. 7. Interest due if this Form is being filed more than 90 days after the end of the issuers fiscal year (See Instruction D): +$ N/A 8. Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7]: $ -0- Dreyfus Premier Intrinsic Value Fund - Class C 5. Calculation of registration fee: (I) Aggregate sale price of securities sold during the $ 614,750 fiscal year pursuant to section 24(f): (ii) Aggregate price of securities redeemed or $ 2,865,320 repurchased during the fiscal year: (iii) Aggregate price of securities redeemed or $ 8,963,985 repurchased during any PRIOR fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission: (iv) Total available redemption credits [add Items 5(ii) -$ 11,829,305 and 5(iii): (v) Net Sales - if Item 5(I) is greater than Item 5(iv) $ -0- [subtract Item 5(iv) from Item 5(i)]: (vi) Redemption credits available for use in future ($ 11,214,555) years if Item 5(i) is less than Item 5(iv) [subtract Item 5(iv) from Item 5(I)]: (vii) Multiplier for determining registration fee (See X .0000558 Instruction C.9): (viii) Registration fee due (multiply Item 5(v) by Item $ -0- 5(vii) (enter 0 if no fee is due): 6. If the response to item 5(i) was determined by deducting an amount of securities that were registered under the Securities Act of 1933 pursuant to rule 24e-2 in effect before October 11, 1997, then report the amount of securities (number of shares or other units) deducted here: -0-. If there is a number of shares or other units that were registered pursuant to rule 24e-2 remaining unsold at the end of the fiscal year for which this form is filed that are available for use by the issuer in future fiscal years, then state that number here: -0-. 7. Interest due if this Form is being filed more than 90 days after the end of the issuers fiscal year (See Instruction D): 8 +$ N/A 8. Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7]: $ -0- Dreyfus Premier Intrinsic Value Fund - Class I 5. Calculation of registration fee: (I) Aggregate sale price of securities sold during the $ 5,571,258 fiscal year pursuant to section 24(f): (ii) Aggregate price of securities redeemed or $ 13,985,647 repurchased during the fiscal year: (iii) Aggregate price of securities redeemed or $ 40,324,178 repurchased during any PRIOR fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission: (iv) Total available redemption credits [add Items 5(ii) -$ 54,309,825 and 5(iii): (v) Net Sales - if Item 5(I) is greater than Item 5(iv) $ -0- [subtract Item 5(iv) from Item 5(i)]: (vi) Redemption credits available for use in future ($ 48,738,567) years if Item 5(i) is less than Item 5(iv) [subtract Item 5(iv) from Item 5(I)]: (vii) Multiplier for determining registration fee (See X .0000558 Instruction C.9): (viii) Registration fee due (multiply Item 5(v) by Item $ -0- 5(vii) (enter 0 if no fee is due): 6. If the response to item 5(i) was determined by deducting an amount of securities that were registered under the Securities Act of 1933 pursuant to rule 24e-2 in effect before October 11, 1997, then report the amount of securities (number of shares or other units) deducted here: -0-. If there is a number of shares or other units that were registered pursuant to rule 24e-2 remaining unsold at the end of the fiscal year for which this form is filed that are available for use by the issuer in future fiscal years, then state that number here: -0-. 7. Interest due if this Form is being filed more than 90 days after the end of the issuers fiscal year (See Instruction D): +$ N/A 8. Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7]: $ 0 Dreyfus Premier Intrinsic Value Fund - Class T 5. Calculation of registration fee: (I) Aggregate sale price of securities sold during the $ 773,996 9 fiscal year pursuant to section 24(f): (ii) Aggregate price of securities redeemed or $ 2,568,004 repurchased during the fiscal year: (iii) Aggregate price of securities redeemed or $ 21,639,677 repurchased during any PRIOR fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission: (iv) Total available redemption credits [add Items 5(ii) -$ 24,207,681 and 5(iii): (v) Net Sales - if Item 5(I) is greater than Item 5(iv) $ -0- [subtract Item 5(iv) from Item 5(i)]: (vi) Redemption credits available for use in future ($ 23,433,685) years if Item 5(i) is less than Item 5(iv) [subtract Item 5(iv) from Item 5(I)]: (vii) Multiplier for determining registration fee (See X .0000558 Instruction C.9): (viii) Registration fee due (multiply Item 5(v) by Item $ -0- 5(vii) (enter 0 if no fee is due): 6. If the response to item 5(i) was determined by deducting an amount of securities that were registered under the Securities Act of 1933 pursuant to rule 24e-2 in effect before October 11, 1997, then report the amount of securities (number of shares or other units) deducted here: -0-. If there is a number of shares or other units that were registered pursuant to rule 24e-2 remaining unsold at the end of the fiscal year for which this form is filed that are available for use by the issuer in future fiscal years, then state that number here: -0-. 7. Interest due if this Form is being filed more than 90 days after the end of the issuers fiscal year (See Instruction D): +$ N/A 8. Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7]: $ 0 Dreyfus S&P Stars Fund - Class A (formerly, Dreyfus Premier S&P Stars Fund) 5. Calculation of registration fee: (I) Aggregate sale price of securities sold during the $ 177,195,665 fiscal year pursuant to section 24(f): (ii) Aggregate price of securities redeemed or $ (114,965,759) repurchased during the fiscal year: (iii) Aggregate price of securities redeemed or $ - repurchased during any PRIOR fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission: (iv) Total available redemption credits [add Items 5(ii) $ (114,965,759) 10 and 5(iii): (v) Net Sales - if Item 5(I) is greater than Item 5(iv) $ 62,229,906 [subtract Item 5(iv) from Item 5(i)]: (vi) Redemption credits available for use in future $ - years if Item 5(i) is less than Item 5(iv) [subtract Item 5(iv) from Item 5(I)]: (vii) Multiplier for determining registration fee (See x .0000558 Instruction C.9): (viii) Registration fee due (multiply Item 5(v) by Item $ 3,472.43 5(vii) (enter 0 if no fee is due): 6. If the response to item 5(i) was determined by deducting an amount of securities that were registered under the Securities Act of 1933 pursuant to rule 24e-2 in effect before October 11, 1997, then report the amount of securities (number of shares or other units) deducted here: -0-. If there is a number of shares or other units that were registered pursuant to rule 24e-2 remaining unsold at the end of the fiscal year for which this form is filed that are available for use by the issuer in future fiscal years, then state that number here: -0-. 7. Interest due if this Form is being filed more than 90 days after the end of the issuers fiscal year (See Instruction D): +$ N/A 8. Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7]: $ 3,472.43 Dreyfus S&P Stars Fund - Class B (formerly, Dreyfus Premier S&P Stars Fund) 5. Calculation of registration fee: (I) Aggregate sale price of securities sold during the $ 208,938 fiscal year pursuant to section 24(f): (ii) Aggregate price of securities redeemed or $ (34,342,114) repurchased during the fiscal year: (iii) Aggregate price of securities redeemed or $ (323,805,404) repurchased during any PRIOR fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission: (iv) Total available redemption credits [add Items 5(ii) $ (358,147,518) and 5(iii): (v) Net Sales - if Item 5(I) is greater than Item 5(iv) $ - [subtract Item 5(iv) from Item 5(i)]: (vi) Redemption credits available for use in future $ (357,938,580) years if Item 5(i) is less than Item 5(iv) [subtract Item 5(iv) from Item 5(I)]: 11 (vii) Multiplier for determining registration fee (See X .0000558 Instruction C.9): (viii) Registration fee due (multiply Item 5(v) by Item $ 0 5(vii) (enter 0 if no fee is due): 6. If the response to item 5(i) was determined by deducting an amount of securities that were registered under the Securities Act of 1933 pursuant to rule 24e-2 in effect before October 11, 1997, then report the amount of securities (number of shares or other units) deducted here: -0-. If there is a number of shares or other units that were registered pursuant to rule 24e-2 remaining unsold at the end of the fiscal year for which this form is filed that are available for use by the issuer in future fiscal years, then state that number here: -0-. 7. Interest due if this Form is being filed more than 90 days after the end of the issuers fiscal year (See Instruction D): +$ N/A 8. Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7]: $ 0 Dreyfus S&P Stars Fund - Class C (formerly, Dreyfus Premier S&P Stars Fund) 5. Calculation of registration fee: (I) Aggregate sale price of securities sold during the $ 1,906,285 fiscal year pursuant to section 24(f): (ii) Aggregate price of securities redeemed or $ (32,809,601) repurchased during the fiscal year: (iii) Aggregate price of securities redeemed or $ (199,194,694) repurchased during any PRIOR fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission: (iv) Total available redemption credits [add Items 5(ii) $ (232,004,295) and 5(iii): (v) Net Sales - if Item 5(I) is greater than Item 5(iv) $ - [subtract Item 5(iv) from Item 5(i)]: (vi) Redemption credits available for use in future $ (230,098,010) years if Item 5(i) is less than Item 5(iv) [subtract Item 5(iv) from Item 5(I)]: (vii) Multiplier for determining registration fee (See X .0000558 Instruction C.9): (viii) Registration fee due (multiply Item 5(v) by Item $ 0 5(vii) (enter 0 if no fee is due): 6. If the response to item 5(i) was determined by deducting an amount of securities that were registered under the Securities Act of 1933 pursuant to rule 24e-2 in effect before October 11, 1997, then report the amount of securities (number of shares or other units) deducted here: -0-. If there is a number of shares or other units that 12 were registered pursuant to rule 24e-2 remaining unsold at the end of the fiscal year for which this form is filed that are available for use by the issuer in future fiscal years, then state that number here: -0-. 7. Interest due if this Form is being filed more than 90 days after the end of the issuers fiscal year (See Instruction D): +$ N/A 8. Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7]: $ 0 Dreyfus S&P Stars Fund - Class I (formerly, Dreyfus Premier S&P Stars Fund) 5. Calculation of registration fee: (I) Aggregate sale price of securities sold during the $ 3,623,918 fiscal year pursuant to section 24(f): (ii) Aggregate price of securities redeemed or $ (96,607,450) repurchased during the fiscal year: (iii) Aggregate price of securities redeemed or $ (83,464,204) repurchased during any PRIOR fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission: (iv) Total available redemption credits [add Items 5(ii) $ (180,071,654) and 5(iii): (v) Net Sales - if Item 5(I) is greater than Item 5(iv) $ - [subtract Item 5(iv) from Item 5(i)]: (vi) Redemption credits available for use in future $ (176,447,736) years if Item 5(i) is less than Item 5(iv) [subtract Item 5(iv) from Item 5(I)]: (vii) Multiplier for determining registration fee (See X .0000558 Instruction C.9): (viii) Registration fee due (multiply Item 5(v) by Item $ 0 5(vii) (enter 0 if no fee is due): 6. If the response to item 5(i) was determined by deducting an amount of securities that were registered under the Securities Act of 1933 pursuant to rule 24e-2 in effect before October 11, 1997, then report the amount of securities (number of shares or other units) deducted here: -0-. If there is a number of shares or other units that were registered pursuant to rule 24e-2 remaining unsold at the end of the fiscal year for which this form is filed that are available for use by the issuer in future fiscal years, then state that number here: -0-. 7. Interest due if this Form is being filed more than 90 days after the end of the issuers fiscal year (See Instruction D): +$ N/A 8. Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7]: 13 $ 0 Dreyfus S&P Stars Fund - Class T (formerly, Dreyfus Premier S&P Stars Fund) 5. Calculation of registration fee: (I) Aggregate sale price of securities sold during the $ 2,934,818 fiscal year pursuant to section 24(f): (ii) Aggregate price of securities redeemed or $ (171,707,743) repurchased during the fiscal year: (iii) Aggregate price of securities redeemed or $ (441,296,771) repurchased during any PRIOR fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission: (iv) Total available redemption credits [add Items 5(ii) $ (613,004,514) and 5(iii): (v) Net Sales - if Item 5(I) is greater than Item 5(iv) $ - [subtract Item 5(iv) from Item 5(i)]: (vi) Redemption credits available for use in future $ (610,069,696) years if Item 5(i) is less than Item 5(iv) [subtract Item 5(iv) from Item 5(I)]: (vii) Multiplier for determining registration fee (See X .0000558 Instruction C.9): (viii) Registration fee due (multiply Item 5(v) by Item $ 0 5(vii) (enter 0 if no fee is due): 6. If the response to item 5(i) was determined by deducting an amount of securities that were registered under the Securities Act of 1933 pursuant to rule 24e-2 in effect before October 11, 1997, then report the amount of securities (number of shares or other units) deducted here: -0-. If there is a number of shares or other units that were registered pursuant to rule 24e-2 remaining unsold at the end of the fiscal year for which this form is filed that are available for use by the issuer in future fiscal years, then state that number here: -0-. 7. Interest due if this Form is being filed more than 90 days after the end of the issuers fiscal year (See Instruction D): +$ N/A 8. Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7]: $ 0 Dreyfus S&P Stars Opportunity Fund - Class A (formerly, Dreyfus Premier S&P Stars Opportunity Fund) 5. Calculation of registration fee: (I) Aggregate sale price of securities sold during the $ 105,051,459 fiscal year pursuant to section 24(f): (ii) Aggregate price of securities redeemed or $ (54,130,648) repurchased during the fiscal year: 14 (iii) Aggregate price of securities redeemed or $ - repurchased during any PRIOR fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission: (iv) Total available redemption credits [add Items 5(ii) $ (54,130,648) and 5(iii): (v) Net Sales - if Item 5(I) is greater than Item 5(iv) $ 50,920,811 [subtract Item 5(iv) from Item 5(i)]: (vi) Redemption credits available for use in future $ - years if Item 5(i) is less than Item 5(iv) [subtract Item 5(iv) from Item 5(I)]: (vii) Multiplier for determining registration fee (See x .0000558 Instruction C.9): (viii) Registration fee due (multiply Item 5(v) by Item $ 2,841.38 5(vii) (enter 0 if no fee is due): 6. If the response to item 5(i) was determined by deducting an amount of securities that were registered under the Securities Act of 1933 pursuant to rule 24e-2 in effect before October 11, 1997, then report the amount of securities (number of shares or other units) deducted here: -0-. If there is a number of shares or other units that were registered pursuant to rule 24e-2 remaining unsold at the end of the fiscal year for which this form is filed that are available for use by the issuer in future fiscal years, then state that number here: -0-. 7. Interest due if this Form is being filed more than 90 days after the end of the issuers fiscal year (See Instruction D): +$ N/A 8. Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7]: $ 2,841.38 Dreyfus S&P Stars Opportunity Fund - Class B (formerly, Dreyfus Premier S&P Stars Opportunity Fund) 5. Calculation of registration fee: (I) Aggregate sale price of securities sold during the $ 7,465,695 fiscal year pursuant to section 24(f): (ii) Aggregate price of securities redeemed or $ (4,417,029) repurchased during the fiscal year: (iii) Aggregate price of securities redeemed or $ (6,899,958) repurchased during any PRIOR fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission: (iv) Total available redemption credits [add Items 5(ii) $ (11,316,987) and 5(iii): (v) Net Sales - if Item 5(I) is greater than Item 5(iv) $ - 15 [subtract Item 5(iv) from Item 5(i)]: (vi) Redemption credits available for use in future $ (3,851,292) years if Item 5(i) is less than Item 5(iv) [subtract Item 5(iv) from Item 5(I)]: (vii) Multiplier for determining registration fee (See X .0000558 Instruction C.9): (viii) Registration fee due (multiply Item 5(v) by Item $ 0 5(vii) (enter 0 if no fee is due): 6. If the response to item 5(i) was determined by deducting an amount of securities that were registered under the Securities Act of 1933 pursuant to rule 24e-2 in effect before October 11, 1997, then report the amount of securities (number of shares or other units) deducted here: -0-. If there is a number of shares or other units that were registered pursuant to rule 24e-2 remaining unsold at the end of the fiscal year for which this form is filed that are available for use by the issuer in future fiscal years, then state that number here: -0-. 7. Interest due if this Form is being filed more than 90 days after the end of the issuers fiscal year (See Instruction D): +$ N/A 8. Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7]: $ 0 Dreyfus S&P Stars Opportunity Fund - Class C (formerly, Dreyfus Premier S&P Stars Opportunity Fund) 5. Calculation of registration fee: (I) Aggregate sale price of securities sold during the $ 16,586,907 fiscal year pursuant to section 24(f): (ii) Aggregate price of securities redeemed or $ (22,407,514) repurchased during the fiscal year: (iii) Aggregate price of securities redeemed or $ ( - ) repurchased during any PRIOR fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission: (iv) Total available redemption credits [add Items 5(ii) $ (22,407,514) and 5(iii): (v) Net Sales - if Item 5(I) is greater than Item 5(iv) $ - [subtract Item 5(iv) from Item 5(i)]: (vi) Redemption credits available for use in future $ (5,820,607) years if Item 5(i) is less than Item 5(iv) [subtract Item 5(iv) from Item 5(I)]: (vii) Multiplier for determining registration fee (See X .0000558 Instruction C.9): (viii) Registration fee due (multiply Item 5(v) by Item $ -0- 5(vii) (enter 0 if no fee is due): 16 6. If the response to item 5(i) was determined by deducting an amount of securities that were registered under the Securities Act of 1933 pursuant to rule 24e-2 in effect before October 11, 1997, then report the amount of securities (number of shares or other units) deducted here: -0-. If there is a number of shares or other units that were registered pursuant to rule 24e-2 remaining unsold at the end of the fiscal year for which this form is filed that are available for use by the issuer in future fiscal years, then state that number here: -0-. 7. Interest due if this Form is being filed more than 90 days after the end of the issuers fiscal year (See Instruction D): +$ N/A 8. Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7]: $ -0- Dreyfus S&P Stars Opportunity Fund - Class I (formerly, Dreyfus Premier S&P Stars Opportunity Fund) 5. Calculation of registration fee: (I) Aggregate sale price of securities sold during the $ 42,114,809 fiscal year pursuant to section 24(f): (ii) Aggregate price of securities redeemed or $ (10,387,325) repurchased during the fiscal year: (iii) Aggregate price of securities redeemed or $ ( - ) repurchased during any PRIOR fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission: (iv) Total available redemption credits [add Items 5(ii) $ (10,387,325) and 5(iii): (v) Net Sales - if Item 5(I) is greater than Item 5(iv) $ 31,727,484 [subtract Item 5(iv) from Item 5(i)]: (vi) Redemption credits available for use in future $ - years if Item 5(i) is less than Item 5(iv) [subtract Item 5(iv) from Item 5(I)]: (vii) Multiplier for determining registration fee (See X .0000558 Instruction C.9): (viii) Registration fee due (multiply Item 5(v) by Item $ 1,770.39 5(vii) (enter 0 if no fee is due): 6. If the response to item 5(i) was determined by deducting an amount of securities that were registered under the Securities Act of 1933 pursuant to rule 24e-2 in effect before October 11, 1997, then report the amount of securities (number of shares or other units) deducted here: -0-. If there is a number of shares or other units that were registered pursuant to rule 24e-2 remaining unsold at the end of the fiscal year for which this form is filed that are available for use by the issuer in future fiscal years, then state that number here: -0-. 17 7. Interest due if this Form is being filed more than 90 days after the end of the issuers fiscal year (See Instruction D): +$ N/A 8. Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7]: $ 1,770.39 Dreyfus S&P Stars Opportunity Fund - Class T (formerly, Dreyfus Premier S&P Stars Opportunity Fund) 5. Calculation of registration fee: (I) Aggregate sale price of securities sold during the $ 2,836,495 fiscal year pursuant to section 24(f): (ii) Aggregate price of securities redeemed or $ (16,349,571) repurchased during the fiscal year: (iii) Aggregate price of securities redeemed or $ (9,203,906) repurchased during any PRIOR fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission: (iv) Total available redemption credits [add Items 5(ii) $ (25,553,477) and 5(iii): (v) Net Sales  if Item 5(I) is greater than Item 5(iv) $ - [subtract Item 5(iv) from Item 5(i)]: (vi) Redemption credits available for use in future $ (22,716,982) years if Item 5(i) is less than Item 5(iv) [subtract Item 5(iv) from Item 5(I)]: (vii) Multiplier for determining registration fee (See X .0000558 Instruction C.9): (viii) Registration fee due (multiply Item 5(v) by Item $ 0 5(vii) (enter 0 if no fee is due): 6. If the response to item 5(i) was determined by deducting an amount of securities that were registered under the Securities Act of 1933 pursuant to rule 24e-2 in effect before October 11, 1997, then report the amount of securities (number of shares or other units) deducted here: -0-. If there is a number of shares or other units that were registered pursuant to rule 24e-2 remaining unsold at the end of the fiscal year for which this form is filed that are available for use by the issuer in future fiscal years, then state that number here: -0-. 7. Interest due if this Form is being filed more than 90 days after the end of the issuers fiscal year (See Instruction D): +$ N/A 8. Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7]: $ 0 Dreyfus Premier Small Cap Equity Growth Fund - Class A 5. Calculation of registration fee: 18 (I) Aggregate sale price of securities sold during the $ 50,924 fiscal year pursuant to section 24(f): (ii) Aggregate price of securities redeemed or $ (4,855,325) repurchased during the fiscal year: (iii) Aggregate price of securities redeemed or $ - repurchased during any PRIOR fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission: (iv) Total available redemption credits [add Items 5(ii) $ (4,855,325) and 5(iii): (v) Net Sales - if Item 5(I) is greater than Item 5(iv) $ -0- [subtract Item 5(iv) from Item 5(i)]: (vi) Redemption credits available for use in future $ (4,804,401) years if Item 5(i) is less than Item 5(iv) [subtract Item 5(iv) from Item 5(I)]: (vii) Multiplier for determining registration fee (See x .0000558 Instruction C.9): (viii) Registration fee due (multiply Item 5(v) by Item $ -0- 5(vii) (enter 0 if no fee is due): 6. If the response to item 5(i) was determined by deducting an amount of securities that were registered under the Securities Act of 1933 pursuant to rule 24e-2 in effect before October 11, 1997, then report the amount of securities (number of shares or other units) deducted here: -0-. If there is a number of shares or other units that were registered pursuant to rule 24e-2 remaining unsold at the end of the fiscal year for which this form is filed that are available for use by the issuer in future fiscal years, then state that number here: -0-. 7. Interest due if this Form is being filed more than 90 days after the end of the issuers fiscal year (See Instruction D): +$ N/A 8. Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7]: $ -0- Dreyfus Premier Small Cap Equity Growth Fund - Class C 5. Calculation of registration fee: (I) Aggregate sale price of securities sold during the $ -0- fiscal year pursuant to section 24(f): (ii) Aggregate price of securities redeemed or $ (748,001) repurchased during the fiscal year: (iii) Aggregate price of securities redeemed or $ (37,909) repurchased during any PRIOR fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission: 19 (iv) Total available redemption credits [add Items 5(ii) $ (785,910) and 5(iii): (v) Net Sales - if Item 5(I) is greater than Item 5(iv) $ - [subtract Item 5(iv) from Item 5(i)]: (vi) Redemption credits available for use in future $ (785,910) years if Item 5(i) is less than Item 5(iv) [subtract Item 5(iv) from Item 5(I)]: (vii) Multiplier for determining registration fee (See X .0000558 Instruction C.9): (viii) Registration fee due (multiply Item 5(v) by Item $ 0 5(vii) (enter 0 if no fee is due): 6. If the response to item 5(i) was determined by deducting an amount of securities that were registered under the Securities Act of 1933 pursuant to rule 24e-2 in effect before October 11, 1997, then report the amount of securities (number of shares or other units) deducted here: -0-. If there is a number of shares or other units that were registered pursuant to rule 24e-2 remaining unsold at the end of the fiscal year for which this form is filed that are available for use by the issuer in future fiscal years, then state that number here: -0-. 7. Interest due if this Form is being filed more than 90 days after the end of the issuers fiscal year (See Instruction D): +$ N/A 8. Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7]: $ 0 Dreyfus Premier Small Cap Equity Growth Fund - Class I 5. Calculation of registration fee: (I) Aggregate sale price of securities sold during the $ -0- fiscal year pursuant to section 24(f): (ii) Aggregate price of securities redeemed or $ (265,197) repurchased during the fiscal year: (iii) Aggregate price of securities redeemed or $ (1,022) repurchased during any PRIOR fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission: (iv) Total available redemption credits [add Items 5(ii) $ (266,219) and 5(iii): (v) Net Sales - if Item 5(I) is greater than Item 5(iv) $ -0- [subtract Item 5(iv) from Item 5(i)]: (vi) Redemption credits available for use in future $ (266,219) years if Item 5(i) is less than Item 5(iv) [subtract Item 5(iv) from Item 5(I)]: 20 (vii) Multiplier for determining registration fee (See X .0000558 Instruction C.9): (viii) Registration fee due (multiply Item 5(v) by Item $ -0- 5(vii) (enter 0 if no fee is due): 6. If the response to item 5(i) was determined by deducting an amount of securities that were registered under the Securities Act of 1933 pursuant to rule 24e-2 in effect before October 11, 1997, then report the amount of securities (number of shares or other units) deducted here: -0-. If there is a number of shares or other units that were registered pursuant to rule 24e-2 remaining unsold at the end of the fiscal year for which this form is filed that are available for use by the issuer in future fiscal years, then state that number here: -0-. 7. Interest due if this Form is being filed more than 90 days after the end of the issuers fiscal year (See Instruction D): +$ N/A 8. Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7]: $ -0- Dreyfus Premier Small Cap Equity Growth Fund - Class T 5. Calculation of registration fee: (I) Aggregate sale price of securities sold during the $ 14,191 fiscal year pursuant to section 24(f): (ii) Aggregate price of securities redeemed or $ (254,694) repurchased during the fiscal year: (iii) Aggregate price of securities redeemed or $ -0- repurchased during any PRIOR fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission: (iv) Total available redemption credits [add Items 5(ii) $ (254,694) and 5(iii): (v) Net Sales - if Item 5(I) is greater than Item 5(iv) $ - [subtract Item 5(iv) from Item 5(i)]: (vi) Redemption credits available for use in future $ (240,503) years if Item 5(i) is less than Item 5(iv) [subtract Item 5(iv) from Item 5(I)]: (vii) Multiplier for determining registration fee (See X .0000558 Instruction C.9): (viii) Registration fee due (multiply Item 5(v) by Item $ -0- 5(vii) (enter 0 if no fee is due): 6. If the response to item 5(i) was determined by deducting an amount of securities that were registered under the Securities Act of 1933 pursuant to rule 24e-2 in effect before October 11, 1997, then report the amount of securities (number of shares or other units) deducted here: -0-. If there is a number of shares or other units that were registered pursuant to rule 24e-2 remaining unsold at the end of the fiscal year 21 for which this form is filed that are available for use by the issuer in future fiscal years, then state that number here: -0-. 7. Interest due if this Form is being filed more than 90 days after the end of the issuers fiscal year (See Instruction D): +$ N/A 8. Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7]: $ -0- TOTAL FOR ALL FUNDS: $ 8,084.20 9. Date the registration fee and interest payment was sent to the Commissions lockbox depository: Method of Delivery: [X] Wire Transfer [_] Mail or other means SIGNATURES This report has been signed below by the following person on behalf of the issuer and in the capacity and on the date indicated. By (Signature and Title)* /s/ Michael A. Rosenberg Michael A. Rosenberg Vice President and Secretary Date: June 1, 2009 * Please print the name and title of the signing officer below the signature. 22
